Citation Nr: 9917960	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) prior to March 22, 1993.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1970.  

This matter arises from a September 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which assigned a 100 percent disability 
evaluation for PTSD, effective March 22, 1993.  The veteran 
disagreed with the effective date and filed a substantive 
appeal.  His appeal was denied by the Board of Veterans' 
Appeals (Board) in a July 10, 1998 decision.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
December 1, 1998, the Court granted a motion by the VA 
without opposition from the appellant, and vacated the 
Board's July 10, 1998, decision and remanded the case to the 
Board for readjudication of the claim consistent with 
considerations discussed in the joint motion.  [citation redacted].  This 
decision issues in response to the Court's Order of December 
1, 1998.

The Board notes that in March 1999, the veteran's 
representative was advised of the opportunity to submit 
additional evidence regarding the issue on appeal.  The Board 
received no response from the veteran or his representative.


FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO denied a 100 
percent disability rating for PTSD due to individual 
unemployability. 

2.  In May 1987 the veteran filed a Notice of Disagreement 
with this rating decision but failed to perfect a substantive 
appeal; the decision became final in May 1988.  

3.  In March 1993, the veteran filed a claim for a total 
disability rating based upon individual unemployability due 
to PTSD symptoms; in June 1994, the RO properly granted a 100 
percent disability evaluation effective from March 22, 1993. 

4.  The evidence of record shows no ascertainable increase in 
PTSD symptomatology requiring an increased disability rating 
until a May 1994 VA examination report following the 
veteran's reopened claim in March 1993. 
CONCLUSION OF LAW

The requirements for an effective date prior to March 22, 
1993, for assignment of a 100 percent disability rating for 
PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in April 1987, the RO continued a 70 
percent disability rating for the veteran's service-connected 
PTSD, and denied a total disability rating due to individual 
unemployability.  The veteran filed an NOD but did not 
substantively appeal the RO's determination, which became 
final in May 1988.  38 U.S.C.A. § 7105(a).  In December 1987, 
the veteran was incarcerated for a felony conviction, and in 
April 1988 he was notified of a reduction in benefits 
pursuant to law.  See 38 U.S.C.A. § 5313 (West 1991); 
38 C.F.R. § 3.665 (1998).  In April 1992, the RO received the 
veteran's statement of release from prison accompanied by a 
request for reinstatement of full benefits.  Subsequent to an 
April 1992 VA examination, his full benefits were restored 
effective from date of release from prison.  

In March 1993, the veteran filed a claim for individual 
unemployability due to his PTSD symptoms.  In June 1994, the 
RO granted a 100 percent disability evaluation for PTSD 
effective from March 22, 1993.  The RO determined that this 
was the date the veteran filed an original claim for a total 
disability evaluation due to individual unemployability.  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim for an increase.  38 C.F.R. § 3.400 (o)(2).  It 
should also be noted that once a claim for compensation has 
been allowed, receipt of a report of examination which meets 
certain requirements will be accepted as an informal claim 
and the date of the examination will be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157. 

The veteran's initial claim for an increased rating for PTSD 
due to individual unemployability was denied by the RO in 
April 1987.  The veteran failed to substantively appeal that 
decision which is final.  38 C.F.R. §20.302 (1998).  However, 
the Board is not precluded from reviewing the medical 
evidence of record prior to this decision in determining an 
ascertainable increase in the veteran's disability.  Indeed, 
38 U.S.C.A. § 5110(b)(2) requires review of all the evidence 
of record in determining the "earliest" possible effective 
date.  Hazan v. Gober 10 Vet. App. 511, 518 (1997).  

Thus, the Board will consider all medical evidence of record 
regarding the veteran's PTSD symptomatology in determining 
the proper effective date for a 100 percent disability 
rating.  To this end, the Board notes that the veteran was 
not diagnosed with PTSD until November 1985, and at that time 
was living with friends and working at "odd jobs."  He had 
been unemployed since an industrial accident in 1979.  He 
reported "flashbacks" but could not give specific details.  
He also reported nightmares and intrusive thoughts on a daily 
basis regarding Vietnam.  The examiner noted that the severe 
trauma suffered by the veteran during childhood was important 
in understanding the veteran's Vietnam experiences.  She 
reported that his antisocial impulses were legitimized while 
in Vietnam but are not now acceptable.  The veteran was 
assigned a 30 percent rating for his PTSD symptomatology.  

In November 1986, the veteran was assigned a 70 percent 
disability rating for PTSD based upon an August 1986 report 
from a VA physician.  The report indicated that the veteran 
had "chronic, severe PTSD with alienation from just about 
everyone including his family."

As noted earlier, during the veteran's incarceration, his 
PTSD rating was reduced.  Subsequent to his report of release 
from prison, the veteran was referred for a VA examination.  
In April 1992 he was afforded a VA psychiatric evaluation.  
The veteran reported to the examiner that he slept about four 
to five hours a night with nightmares three to four times a 
week.  He reported flashbacks triggered by the sound of 
helicopters and a severe startle response with any sudden 
loud noise.  He reported thinking about Vietnam on a daily 
basis.  He reported avoiding all information and movies 
related to Vietnam and stated that he tried to keep Vietnam 
out of his thoughts.  He was noted to have a severe problem 
with anger that he was able to control during incarceration.  
He was able to obtain a degree in social work, with a minor 
in psychiatry.  He reported that he had a job waiting for him 
in Colorado.  The VA psychiatrist reported a diagnosis of 
PTSD.  

The psychiatric examination was followed by a VA social and 
industrial survey to evaluate the veteran's employability.  
The VA social worker noted the veteran's initial affect as 
moderately hostile, distant, and devoid of feeling.  He was 
logical, coherent, and fully oriented with intact memory.  
The veteran reported completing the requirements of an AA 
degree during incarceration, but the information was not 
verified.  He reported no change in his PTSD symptoms during 
the interview but the social worker noted that in all 
likelihood, the symptoms would have worsened during four and 
one-half years of incarceration.  The veteran had been 
unemployed since his incarceration and reported that he hoped 
to obtain work as a street sweeper in Colorado.  The VA 
social worker noted that the veteran tended to isolate 
himself and withdraw from social contact.  He did enjoy 
hobbies such as reading, woodworking, and drawing.  He also 
enjoyed camping and hunting.  The social worker reported 
several signs and symptoms of PTSD that were not any worse 
than those reported in the past.  

Records from the Social Security Administration reflect 
information that the veteran filed for disability benefits in 
about July 1992 and that following development the agency 
granted benefits.  Social Security considered records going 
back to the early 1980s as well as more current VA medical 
records.  There was no current Social Security mental 
examination.  A physician concluded on September 3, 1992, 
that the veteran had limited functional capacity due to 
emotional impairment.  Another summary dated September 3, 
1992 concluded that the veteran had severe impairment due to 
PTSD and a personality disorder.  The veteran was granted 
benefits.  The date disability began, it was noted, was in 
1979, which is the date of the veteran's industrial accident. 

In March 1993 the veteran filed a request for a total rating 
due to individual unemployability and submitted Social 
Security Administration records showing entitlement to 
disability due to PTSD.  He was subsequently afforded a VA 
examination in May 1994.  He reported having moved to 
Colorado to help a friend with his street sweeping business, 
then, after a bout with pneumonia and becoming engaged, he 
returned to Oregon.  He stated that he was unemployed but did 
not believe himself depressed.  He reported significant 
difficulty sleeping, with three hours of sleep a night and 
nightmares about Vietnam every night.  He reported intrusive 
thoughts about Vietnam during the day and anger over all that 
he had endured.  He was hypervigilant and startled easily.  
He reported much difficulty with anger and noted that 
"everyone is afraid of him."  He did not socialize and his 
fiancée reported that he was easy to get along with if they 
stayed at home.  She also noted that he was unable to 
concentrate and was easily frustrated.  

The veteran reported a history of "beat[ing] the [expletive] 
out of bosses" in the past and noted his inability to take 
orders from anyone.  He reported numerous fights during 
prison that were not provoked by him and stated that he 
fought to defend himself.  The mental status examination 
revealed a "pleasant man with a rather bland affect."  He 
was very easily angered when talking about his life situation 
but apologized readily and acknowledged his effort to keep 
his anger under control  The examiner stated that the veteran 
had quite a bit of rage underneath the surface that was kept 
under control by staying away from everyone and from any kind 
of stress.  The examiner reported that the veteran continued 
to have substantial difficulties with insomnia, nightmares, 
intrusive recollections about Vietnam, hypervigilance, and 
increased startle responses.  He was not depressed or 
psychotic.  His major issue appeared to be anger and poor 
frustration tolerance.  The examiner found that the veteran 
was likely unable to work in any environment because of his 
inability to tolerate frustration or handle the demands of 
any job environment, and his difficulty in controlling his 
anger.  The examiner reported an Axis I diagnosis of PTSD, 
moderate.  He reported that it was difficult to ascertain 
whether there was a personality disorder because of his 
history of family abuse and because it was difficult to 
determine whether his interpersonal relationship and 
employment problems were all due to PTSD.  He recommended a 
more in depth interview if necessary to determine 
unemployability.  

In June 1994, the RO granted a 100 percent disability 
evaluation for PTSD based upon the results of the May 1994 VA 
examination.  The RO assigned an effective date of March 22, 
1993, determining that to be the date of the veteran's claim 
for individual unemployability.  The Board agrees that this 
is the date of claim for an increase in his VA compensation 
benefits.  

In light of the Board's finding that the RO properly 
determined that the date of the reopened claim was March 22, 
1993, and in accordance with the law as noted above, the 
Board must now determine the earliest date as of which it is 
factually ascertainable that an increase in the veteran's 
disability occurred based upon consideration of all the 
evidence of record.  Id., 519, 520.  

As a point of reference, the Board notes here that Diagnostic 
Code 9411 for PTSD, as in effect during the time period in 
question, provided for a 100 percent evaluation under the 
following circumstances.  The attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  In addition, the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

After reviewing the evidence of record, the Board concludes 
that the increase in the severity of the veteran's PTSD 
symptoms was not factually ascertainable until his VA 
examination of May 1994.  The April 1992 VA examination 
report noted that the veteran's symptoms had not changed 
since the last evaluation and he continued with reported 
nightmares, difficulty sleeping and social isolation.  The 
social and industrial survey indicated that the veteran 
tended to withdraw from social contact some, but did enjoy 
hobbies and was looking toward employment in Colorado.  
Indeed, both reports indicated that the symptomatology was 
significant but not to the point of incapacity for work.  
Despite the August 1986 statement from a VA physician that 
the veteran was unable to work, subsequent evidence shows 
that he was indeed working at a variety of jobs.  The 
majority of the evidence of record, both medical and 
anecdotal, up until May 1994, indicated that the veteran was 
unemployable because of the residuals of his industrial 
accident in 1979.   

In contrast, the Board notes that the May 1994 VA examination 
report indicated that the veteran had increased insomnia with 
sleep of only three hours a night and nightmares every night 
with increased intrusive thoughts of Vietnam and flashbacks.  
In addition, the examiner noted that the veteran had 
withdrawn from all social contact other than his fiancée, was 
hypervigilant with an increased startle response, had a very 
low level of frustration tolerance, and had great difficulty 
controlling his anger.  The examiner found that the veteran 
was unemployable because of his difficulty with interpersonal 
relationships.  The Board finds that the results of this May 
1994 VA examination comport with the criteria for a 100 
percent disability evaluation for PTSD and this examination 
is the earliest date at which the increase in severity of 
symptoms was factually ascertainable.  

The Board acknowledges that the Social Security 
Administration made a determination in September 1992 that 
the veteran was unable to work due to his mental condition.  
However, that agency used records dating back many years, and 
did not base its decision on a current examination, at least 
one performed in 1992.  Their decision was based on opinions 
reached in September 1992, not on signs or manifestations of 
impairment observed in 1992.  The VA examination of record in 
the SSA file was the November 1985 VA examination report 
which the Board finds indicated symptomatology consistent 
with a 30 percent rating.  Moreover, while SSA records are 
pertinent and must be considered by the VA, they are not 
controlling for VA purposes.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

In summary, the Board notes that the medical evidence 
indicates that the veteran made progress in prison and 
certainly appeared ready to join society in re-entering the 
work force after release from prison.  His overall 
psychiatric picture had improved when he was examined by VA 
in April 1992, notwithstanding the findings of the SSA in 
September 1992.  Thus, the Board concludes that the veteran's 
increase in disability was not factually ascertainable prior 
to the reopened claim filed in March 1993.    

Accordingly, the Board finds that the proper effective date 
for a 100 percent disability evaluation is March 22, 1993, 
the date that the claim was received.  Therefore, the claim 
for an earlier effective date is denied.  





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 


 


